Citation Nr: 0738718	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-38 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to September 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board notes that in October 2005, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal.  Although no waiver was 
submitted, the document is duplicative of a document already 
of record. 

The veteran's claim for service connection for hypertension 
as secondary to diabetes mellitus is addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

The veteran does not have peripheral neuropathy.


CONCLUSION OF LAW

Peripheral neuropathy of the upper or lower extremities is 
not proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice in a letter mailed in 
January 2003, prior to its initial adjudication of the claim.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession. 

Although the veteran has not been provided notice with 
respect to the disability-rating or effective-date element of 
his claim, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for peripheral neuropathy.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

The record reflects that the veteran's service medical and 
personnel records have been obtained, as have post-service 
treatment records.  Although the veteran was not afforded a 
VA examination, the Board has determined that no such 
examination is required in this case because the medical 
evidence currently of record is adequate to decide the claim 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate the 
claim.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  In sum, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no medical evidence suggesting that the veteran had 
peripheral neuropathy in service or until years thereafter, 
or suggesting that it is etiologically related to service.  
In fact, the veteran does not allege that peripheral 
neuropathy was incurred in or aggravated by active duty.  It 
is his contention that the neuropathy is etiologically 
related to his service-connected diabetes mellitus; however, 
he has neither provided nor identified any medical evidence 
supportive of this contention.  

In fact, the medical evidence fails to show that he has 
peripheral neuropathy.  A June 2001 private treatment record 
notes that the veteran's complaints included tingling and 
numbness of the right hand, but also indicates that the 
neurological examination at that time was negative.  In an 
October 2003 private treatment record, it was noted that the 
veteran complained of tingling in his legs but later that 
month, he denied any trouble with his legs.  A March 2004 
private treatment record notes that the veteran complained of 
intermittent tingling in his left big toe; however, his 
physician noted that the reason for the tingling was quite 
nebulous and upon examination, the physician determined that 
the veteran had good sensation in both feet.  Despite the 
veteran's complaints, the veteran has never been diagnosed 
with peripheral neuropathy.

The evidence of this claimed disability is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disability since laypersons, such as the veteran, 
are not qualified to render a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.


REMAND

The veteran contends that his hypertension was caused or 
chronically worsened by his diabetes mellitus.  In March 
2005, the veteran submitted a letter written by his private 
physician, Dr. G.  The physician stated that the veteran had 
diabetes and "related hypertension."  Since Dr. G.'s 
statement relates the veteran's hypertension to his diabetes 
but fails to provide the rationale for his opinion, the Board 
finds that the veteran should be afforded a VA examination to 
determine whether the his hypertension is related to service-
connected diabetes mellitus.  See 38 C.F.R. § 3.159(c)(4) 
(2007).

Furthermore, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the disability-rating and effective-date elements 
of the claim.  

In light of these circumstances, this case is REMANDED to the 
RO or the AMC, in Washington, D.C., for the following 
actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
hypertension was caused or chronically 
worsened by the veteran's service-
connected diabetes.  The rationale for 
each opinion expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the requisite opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


